Citation Nr: 0408995	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-14 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right hand disability, prior to 
August 26, 2002.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right hand disability, from 
August 26, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from July 1971 to August 1974.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board's decision on the claim for entitlement to an 
initial disability rating in excess of 10 percent for 
residuals of a right hand disability, prior to August 26, 
2002 is set forth below; however, the claim for entitlement 
to an initial disability rating in excess of 10 percent for 
residuals of a right hand disability, from August 26, 2002 is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran's service-connected residuals of the right 
hand are manifested primarily by reports of pain, clubbing of 
fourth and fifth fingers, loss of sensation of the fourth and 
fifth fingers and the difficulty to work with the hand, 
especially closing the fingers.  

3.  The veteran does not show favorable ankylosis of the 
index and little; index and ring; or index and middle fingers 
of the right hand or favorable ankylosis of the thumb and any 
finger of the right hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a right hand disability, prior to August 26, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102 and 3.326 and Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5220-5223 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided preadjudication notice.  Furthermore, there is 
additional and complete notice as discussed below.  As such, 
the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
residuals of a right hand disability was received in August 
2001.  Thereafter, in a rating decision dated in January 2002 
that issue was denied.  Before that rating action was 
promulgated the AOJ, in September 2001, provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Subsequently, in 
correspondence dated April 2003, the veteran waived the 60 
due process period to respond with additional information to 
substantiate his claim.  

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) and 
supplemental statement of the case (SSOC) were provided to 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Although the veteran was given 60 days to respond 
with the information, on December 16th, 2003, the President 
signed H.R. 2297, Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003), which stated that 
"nothing shall be construed to establish a duty on the part 
of the Secretary to identify or readjudicate any claim that 
is not submitted during the one-year period under 38 U.S.C.A. 
5103A or has been the subject of a timely appeal to the Board 
of Veterans' Appeals or the United States Court of Appeals 
for Veterans Claims."  This change was effective as of 
November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, in correspondence dated April 
2003, the veteran waived the 60 day due process period to 
respond with additional information to substantiate his 
claim.  As this evidence provides a sufficient basis upon 
which to evaluate the claim, VA's duty to assist has been 
met.  See 38 U.S.C.A. § 5103A.  

I.  Factual Background

Private medical reports from January 1995 to June 1996 show 
that the veteran was seen for Dupuytren's contracture of the 
right hand. He had surgery on his right hand to remove the 
Dupuytren's contracture.  

On VA examination of December 2001 the veteran had depression 
of his ulnar two metacarpal heads as viewed from the dorsal 
aspect of his hand, tenderness to palpation at the 
metacarpophalangeal (MCP) joints but no tenderness at the 
proximal interphalangeal (PIP) joints.  Range of motion of 
the MCP joint went from 10 degrees of hyperextension to 90 
degrees of flexion and the PIP went from 30 degrees short of 
full extension to 90 degrees of flexion.  The impression was 
minimal degenerative changes throughout the hand and wrist 
with no erosions or fracture.  The examiner reported that the 
veteran's disability was likely secondary to his service 
connected injuries and not to his Dupuytren's contracture.  

By rating action of January 2002, the veteran was service 
connected for residuals, right hand injury with an evaluation 
of 10 percent disabling effective August 10, 2001.  

VA treatment records dating from January 2002 to October 2002 
show that the veteran was seen with complaints of low back 
pain; however it was noted that he had trauma to the right 
thumb.  The extremities showed no clubbing, cyanosis or 
edema.  

On VA examination of February 2003, the report of that 
examination indicates, in relevant part, that the veteran 
reported throbbing pain in the knuckles of fourth and fifth 
digits on the dorsum of his right hand.  He reported that the 
pain started about ten years ago, while he was in active 
service in Germany, but had gotten really worse over the last 
three years.  He also reported that his right hand got 
crushed, especially his fourth and fifth knuckles, in between 
two doors and he was placed in a cast for six weeks and had 
surgery on his right hand.  The veteran reported that he was 
taking medicine for the pain, which was not relieving it very 
much and that over the years, the hand had become more and 
more painful and it was very difficult to work with the right 
hand.  He reported that he also has loss of sensation in the 
fourth and fifth fingers.  He reported that he was seen by 
the VA and given x-rays but was told that he has bad 
arthritis of the joints of his hand.  

The examination revealed clubbing of his fingers and 
contracture of the fourth and fifth fingers of his right hand 
with a healed scar, loss of sensation of the fourth and fifth 
fingers of his right hand, weakness of the third and fourth 
interosseous muscles of his right hand as he could not hold 
the examiner's finger or his pen tightly in the space between 
the fifth and fourth digit, and fourth and third digit, and 
contracture of the fourth and fifth digits of his right hand.  
The assessment was arthritis of metacarpal and proximal 
interphalangeal joint of the fourth and fifth digits of the 
right hand and contracture of the fourth and fifth digits of 
the right hand associated with loss of sensation on the 
plantar aspect of the fourth and fifth digits and weakness of 
the interosseous muscles of the third and fourth digits.  

II. Disability Ratings

The veteran is seeking an increased initial evaluation for 
his service-connected residuals of the right hand disability.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.  

For an evaluation of the severity of ankylosis and limitation 
of motion of single digits and combinations of digits of the 
hand:  

(1)	Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as 
amputation.  

(2)	Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  

(3)	With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  

(4)	With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal 
joint of other digits.  

Under Diagnostic Code (DC) 5223 for evaluation of favorable 
ankylosis of two digits of one hand, an evaluation of 10 
percent is warranted when there is favorable ankylosis of the 
ring and little; middle and little; or middle and ring 
fingers.  An evaluation of 20 percent is warranted when there 
is favorable ankylosis of the index and little; index and 
ring; or index and middle fingers.  An evaluation of 30 
percent is warranted when there is favorable ankylosis of the 
thumb and little; thumb and ring; thumb and middle; or thumb 
and index fingers.  

(a)	The ratings for codes 5220 through 5223 apply 
to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the 
palm. Limitation of motion of less than 1 inch 
(2.5 cms.) in either direction is not considered 
disabling.  

(b)	 Combination of finger amputations at various 
levels, or of finger amputations with ankylosis 
or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, 
i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the 
levels or combinations. With an even number of 
fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  

38 C.F.R. § 4.71a, Diagnostic Code 5220-5223 (2002).  

III.  Analysis

In this case, the veteran contends that his disability merits 
a higher rating.  As to the actual manifestations 
specifically involving the right hand, the veteran's right 
hand disability currently is manifested by reports of pain 
and the difficulty to work with the hand, especially closing 
the fingers.  The Board has also considered the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The veteran's 
reports of pain have been taken into account in the rating 
assigned.  However, a higher rating is not available as there 
is no showing of functional loss equivalent to ankylosis nor 
is there any showing of more than favorable ankylosis of the 
ring and little fingers of the right hand.  

On review of the record, the Board finds that the evidence 
shows no more than favorable ankylosis of the ring and little 
fingers of the right hand.  Therefore, a rating in excess of 
10 percent under Diagnostic Code 5223 is not warranted.  
Additionally, there is no evidence of ankylosis of the thumb 
or any other fingers of the right hand.  Therefore, the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  38 
C.F.R. § 3.102.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right hand disability, prior to 
August 26, 2002, is denied.  


REMAND

With respect to entitlement to an initial disability rating 
in excess of 10 percent for residuals of a right hand 
disability, from August 26, 2002, during the course of the 
appeal, the rating criteria involving ankylosis and 
limitation of motion of the digits of the hands were revised, 
effective August 26, 2002.  The veteran's right hand 
disability was evaluated under the old Diagnostic Code 5223 
regulations.  The Board notes that where a law or a 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. Brown, 
1 Vet. App. 308 (1991).  

Here the RO has not evaluated the veteran's right hand 
disability under the revised criteria; therefore the new 
criteria involving ankylosis and limitation of motion of the 
digits of the hands should be provided to the veteran.  
Additionally, in light of the changes to the rating criteria 
for rating the hand, a new examination to fully evaluate the 
service-connected residuals of a right hand disability under 
the new regulations should be provided, if needed.  

1.	The RO should provide the veteran and 
his representative a copy of the new 
criteria involving ankylosis and 
limitation of motion of the digits of 
the hands, effective August 26, 2002.  

2.	Thereafter, if needed, the veteran 
should be scheduled for appropriate VA 
examination(s) to determine the 
current severity of his service-
connected residuals of a right hand 
disability.  Pertinent orthopedic and 
neurologic findings should be 
recorded.  The claims file should be 
made available and reviewed by the 
examiner(s) in connection with the 
examination(s).  The examination 
report(s) must contain sufficient 
clinical information so that the Board 
may address each and every criteria to 
be considered under the rating 
criteria (as currently in effect since 
the recent changes).  All indicated 
special tests and studies should be 
accomplished and included with the 
examination report(s).  The examiner 
should comment on the functional 
limitations caused by pain and any 
other associated symptoms, to include 
the frequency and severity of flare-
ups of these symptoms and the effect 
of pain on range of motion.  

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC) (to include the consideration 
of the new rating criteria for 
ankylosis and limitation of motion of 
the digits of the hands).  

This should additionally include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was 
not returned as undeliverable.  

The SSOC should also include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



